DETAILED ACTION

Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 



Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent Application No. 20190028851) (Hereinafter Hansen) in view of Hughes et al. (US Patent Application No. 20080080484) (Hereinafter Hughes).

As per claim 1, Hansen  discloses a system for authenticating an individual's location activity, comprising: 
a mobile communications device connected to a network and in electronic 
communication with at least one other computer (fig 1, 150 mobile device connected to the network and one another computer), the mobile communications 
device comprising a processor, memory connected to the processor, and software 
stored in the memory configured to (fig 1, 150 mobile device): 
authenticate the individual's presence at a location using biometric data (para 5,  7, 40; obtaining biometric data) entered by the individual as an input into the mobile communications device (para 5, obtaining location of the user via device); 
 	access location information for the mobile communications device using a GPS (para 41) application stored on the mobile communications device(para 5, 41, obtaining location of the user via device) ; 
 access time information for the mobile communications device from a clock application stored on the mobile communications device (para 5, first indicator of a first create a digital signature that using the biometric data, a validation key generated. However, Hughes discloses create a digital signature that using the biometric data, a validation key generated (see abstract , digital signature, para 39, “The signature key generated at the source device is a unique data packet generated or computed from the digitizing voice stream”, “that using the biometric data, a validation key generated (para 39, the signature key is generated based on the voice data, see para 50, the signature key that is then checked and validated against the referential signature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hansen and Hughes. The motivation would have been to provide a whereabouts accounting application that can be used to prove a user's whereabouts for litigation purposes, employment purposes, custody purposes, tax purposes, and/or other purposes. 

As per claim 2, claim is rejected for the same reasons and including motivation as claim 1, above. In addition, Hansen discloses wherein the biometric data is voice data (para 49, voiceprint). 

As per claim 3, claim is rejected for the same reasons including and  motivation as claim 1, above. In addition, Hansen discloses wherein authenticating the voice data comprises accessing a voice authentication application on the mobile communications device (fig 3, para 50, the alibi determination component 230 may detect data, audio, video, identification, location, time, authentication).

As per claim 6, claim is rejected for the same reasons and including motivation as claim 1, above. In addition, Hughes discloses wherein the digital signature is an encrypted digital signature (para 39). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent Application No. 20190028851) (Hereinafter Hansen) in view of Hughes et al. (US Patent Application No. 20080080484) (Hereinafter Hughes) In further view of Richards et al. (US Patent Application No. 20150128240) (Hereinafter Richards).

As per claim 4, Hansen in view of Hughes does not explicitly disclose  wherein the voice authentication application comprises a pre-recorded voice sample saved in the memory. However, Richards discloses wherein the voice authentication application comprises a pre-recorded voice sample saved in the memory (para 85, which can be compared against data collected during the authentication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hansen and Hughes with Richards. The motivation would 
 
As per claim 5, claim is rejected for the same reasons and including motivation as claim 4, above. In addition, Richards  discloses wherein the voice authentication application is in electronic communication with a remote server processing voice authentication services (fig 2), and wherein the voice authentication services access a pre-recorded voice sample of the individual using the mobile communications device (para 85, which can be compared against data collected during the authentication). 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent Application No. 20190028851) (Hereinafter Hansen) in view of Fosmark et al. (US Patent No. 9642005) (Hereinafter Fosmark).

As per claim 7, A method of authenticating use of a mobile computerized device, the method comprising: 
connecting the computerized device across a network to a server 
configured with an authentication protocol programmed in software on the 
server (fig 1, para 23, 44, The server 140 may include a database (e.g., in 
memory) containing location, identification, time, and/or authentication data 
received from the sensor units. Please see fig 2, authentication component, para 65 );  
using the authentication protocol to send a communication to the 
the pre-recorded 
communication may be created by the manufacturer (i.e., messages that are 
pre-programmed by the original equipment manufacturer)) to elicit a response comprising the message back from the mobile device (fig 1, para 54, server may own a smartphone, and may download an alibi tracking software application (e.g., an app, hereinafter "alibi app") to his or her smartphone); 
 receiving a response back from the mobile device (fig 2, para 88; 
 storing the response in memory on the server (fig 2, para 99, stored at the remote server). 
 Hansen does not explicitly disclose the communication comprising a message 
to elicit a response comprising the message back from the mobile device. However, Fosmark discloses the communication comprising a message (fig 12, col 5, lines 15-46, Messages sent from the entity data processing system or the trusted third party data processing system to the mobile device) to elicit a response comprising the message back from the mobile device (fig 10, challenge and response from the mobile device, col 8 , lines 13-20, The mobile device sends a response message). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hansen and Fosmark. The motivation would have been to provide secure communication by encrypting and using private key associated with the device. 

As per claim 8, claim is rejected for the same reasons including motivation as claim 7, above. In addition, Hansen discloses  further comprising providing audio or 
 
As per claim 9,  claim is rejected for the same reasons including motivation as claim 7, above. In addition, Hansen discloses  further comprising providing location data from the mobile device back to the server in the response (fig 2, para 53, data transmitted to the remote commuting device). 
 
As per claim 10, claim is rejected for the same reasons including motivation as claim 7, above. In addition, Hansen discloses  further comprising providing time data from the mobile device back to the server in the response (fig 2, para 53, data transmitted to the remote commuting device). 
 
As per claim 11, claim is rejected for the same reasons including motivation as claim 7, above. In addition, Hansen discloses  further comprising applying a hashing algorithm to the response at the mobile device prior to transmitting the response back to 
the server and using a hashed response to encrypt the response for verification 
at the server (para 74, Encryption methods may include checksums, cyclic redundancy checks (CRC), public key encryption (e.g., secure sockets layer (SSL), transport layer 
 
As per claim 12, claim is rejected for the same reasons including motivation as claim 7, above. In addition,  Hansen discloses  further comprising accessing the hashing algorithm by sending the response to the server through an application program interface stored on the mobile device (para 76, When a user wishes to provide his or her unaltered alibi (e.g., to the police or a court, etc.), he or she can provide the hashing algorithm).


Response to Arguments

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive, therefore rejections to claims 1-6 is maintained.
 Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot due to the new ground of rejection, see above.

In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case  As per claim 1, Hansen discloses a mobile communications device connected to a network and in electronic communication with at least one other 
authenticate the individual's presence at a location using biometric data (para 5,  7, 40; obtaining biometric data) entered by the individual as an input into the mobile communications device (para 5, obtaining location of the user via device); 
 	access location information for the mobile communications device using a GPS (para 41) application stored on the mobile communications device(para 5, 41, obtaining location of the user via device) ; 
 access time information for the mobile communications device from a clock application stored on the mobile communications device (para 5, first indicator of a first location of a user at a first time period; identifying the user at the first location at the first time period). Hansen further discloses by authenticating the biometric data, the location information, and the time information, authenticates an individual's location activity by storing an encrypted digital certificate comprising a hash calculation (fig 3, encryption component that provide authenticating the encrypted identification data and location data, para 50, 74, broadly discloses the invention of alibi app). Hughes discloses create a digital signature (see abstract , digital signature, para 39, “The signature key generated at the source device is a unique data packet generated or computed from the digitizing voice stream”, “that using the biometric data, a validation key generated (para 39, the signature key is generated based on the voice data, see para 50, the signature key that is then checked and validated against the referential signature). It would . 
.



Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493